 

Contract for Services

 

Client: Petrosonic Energy, Inc.

 

Petrosonic Energy, Inc.

914 Westwood Blvd, Suite 545

Los Angeles, CA 90024

 

As of May 1, 2014

 

This agreement, dated as of May 1, 2014 (the “Effective Date”), is made by and
between Richard F. Rutkowski, whose address is 3125 E Laurelhurst Dr NE,
Seattle, WA 98105, (herein referred to as “Mr. Rutkowski”, “Consultant”, or
“Lead Director” and Petrosonic Inc., whose address is 914 Westwood Blvd, Suite
545, Los Angeles, CA 90024, (herein referred to as “Petrosonic”, “the Company”
or “Company”).

 

Petrosonic is a publicly traded Company currently listed on the OTC Bulletin
Board under the ticker symbol PSON. Petrosonic desires to increase exposure to
individual and institutional investors for the purpose of raising general
awareness of the Company among this audience and increasing its investor
following and for the purpose of facilitating one or more possible financings.

 

Mr. Rutkowski is an experienced executive, with a broadly based background in
business management, capital formation and the strategic management of
intellectual property, who in his role as a Consultant to the Company and as the
Lead Director to the Company’s Board of Directors, will provide a range of
strategic planning and business development services and related support.

 

1. Lead Director As soon as practical, following the execution of this
agreement, the Company’s Board of Director’s will be asked to consider Mr.
Rutkowski for the position of Lead Director to the Company’s Board of Directors
and the nomination will be put to a vote by members of the Company’s Board of
Directors other than Mr. Rutkowski. Mr. Rutkowski will recuse himself from the
vote.

 

 

 

  

2. Consulting Services. The Company hereby employs Mr. Rutkowski to perform the
following services in accordance with the terms and conditions set forth in this
agreement: Consultant will work with Petrosonic management to help the Company
develop, document and execute an effective business plan, operating model and
business and financing strategy. Consultant will also provide input on related
operating planning, budgeting, corporate finance and organizational development
initiatives including helping to source and qualify additional candidate members
of the Company’s management team and board of directors. Consultant will also
work with management and the appropriate outside agents with the goal of
enhancing and extending the Company’s intellectual property position and
strategy and supporting the Company’s ability to monetize its patent estate both
within it’s core markets and selectively in other fields of use as may apply.

 

3. Consultant and his associates will also work with the Company’s management
and other third party representatives on an ongoing basis (see Term) with the
aim of establishing a broadly-based, active and loyal investor following for
Petrosonic and increasing market awareness to help to ensure that the Company’s
shares are actively traded.

 

In this capacity, Consultant will help plan and guide the Company’s ongoing
investor relations effort and will assist in developing, reviewing and
delivering communications to:

 

●Buy side (institutional) investors and analysts     ●Sell side (retail and
institutional) investors and analysts     ●Investment banking firms    
●Business and Financial media     ●Science, technology and/or trade media (as
appropriate)

 

Consultant plans to work closely with the Company’s management in developing
communications materials aimed at the financial community to include
presentations, press releases, corporate summaries, annual reports and the like.

 

4. Term. Subject to paragraph 5 below, the term of this agreement is for three
years beginning as of May 1, 2014 and ending on May 1, 2017.

 

5. Termination. The Company may terminate this agreement for any reason or no
reason by giving Consultant 30 days written notice of such termination
(“Termination Without Cause”); provided, however, that the Company may not, for
a period of 120 days from the Effective Date, give notice of a Termination
Without Cause. The Company may also terminate this agreement for cause (“For
Cause Termination”) if Consultant commits a material breach of or default under
this agreement, including for failure or inadequacy of performance, that is not
cured upon 30 days written notice.

 

 

 

  

6. Equity Compensation

 

Following the termination of the cease trade order issued by the Alberta
Securities Commission on April 3, 2013 (the “Cease Trade Order”), Petrosonic
shall issue to Consultant, as compensation for the services provided hereunder
as a consultant (and not as the Lead Director) a total of 2,000,000 shares of
the Company’s common stock (the “Stock Compensation”). The Stock Compensation
shall be deemed to be fully earned when issued; provided, however, that the
Company shall have the right (the “Repurchase Right”), which may be exercised
for a period of 180 days following a For Cause Termination, to repurchase from
Consultant 1,000,000 shares of the Stock Compensation (the “Subject Shares”) for
the price of $100. The Repurchase Right shall expire as to 250,000 Subject
Shares on each of July 31, 2014, October 31, 2014, January 31, 2015 and April
30, 2015. If Consultant has sold the Subject Shares, or some part of them, prior
to the For Cause Termination of this agreement, the Company will be entitled to
receive the proceeds of such sale or sales from Consultant in lieu of the
Subject Shares sold.

 

7. Expenses. The scope of this agreement will include Consultant and/or members
of Consultant’s staff accompanying the Company on investor roadshows or certain
meetings. Petrosonic will promptly reimburse Consultant for expenses incurred
from the roadshows and meetings and through activities directly related to this
agreement and Petrosonic. Expenses would include travel, printing, some
telephone charges, postage and other such out of pocket expenses. Such expenses
are subject to prior approval by Petrosonic management and will be recorded and
reported to the Company by Consultant in a form acceptable to the Company.

 

8. Independent Contractor. Both the Company and Consultant agree that Consultant
will act as an independent contractor in the performance of his duties under
this agreement. Accordingly, Consultant shall be responsible for payment of all
taxes including Federal, State and local taxes arising out of Consultant's
activities in accordance with this agreement, including by way of illustration
but not limitation, Federal and State income tax, Social Security tax,
Unemployment Insurance taxes, and any other taxes or business license fee as
required.

 

9. Not a “Shell Company”. The Company represents that it has not been deemed a
“Shell Company” as that term is defined and/or utilized in SEC Rule 144(i)1 and
Rule 144(i)2, for at least one year prior to the date of this agreement. Further
the Company represents that, to the best of its knowledge, its filings are fully
compliant under the requirements as described in SEC Rule 144(i)1 and Rule
144(i)2 and that it shall use its best efforts to remain compliant with such
reporting and filing requirements.

 

10. Confidential Information. Consultant agrees that any information received by
Consultant during any furtherance of Consultant's obligations in accordance with
this agreement, which concerns the personal, financial or other affairs of the
Company will be treated by Consultant in full confidence and will not be
revealed to any other persons, firms or organizations.

 

11. Employment of Others. The Company may from time to time request that
Consultant arrange for the services of others. All costs to Consultant for those
services will be paid by the Company but in no event shall Consultant employ
others without the prior authorization of the Company.

 

 

 

  

12. Jurisdiction. The validity of this agreement shall be determined in
accordance with the internal laws of the State of Washington. In the case of any
disputes outside of the United States of America, disputes under this Agreement
shall be settled by binding arbitration under the rules of the ICC, with all
proceedings and writings to be in the English language.

 

13. Communications. Any and all notices, requests, demands or other
communications hereunder shall be in writing, and deemed given and received if
delivered personally or sent by certified or registered mail, postage prepaid,
return receipt requested to each of the parties hereto at the addresses
hereinabove first written or such other addresses as may from time to time be
designated by any of them in writing.

 

14. Entire Agreement. This agreement is the entire agreement among the Company
and Consultant and supersedes any and all prior agreements with respect to the
subject matter of this agreement. No amendment of this agreement will be valid
unless the Company and Consultant agree in writing.

 

  Petrosonic, Inc.       Name: Art Agolli   Title: Chief Executive Officer      
  Signature: /s/ Art Agolli   Date: June 17, 2014       Richard F. Rutkowski:  
    Name: Richard F. Rutkowski   Title: Consultant         Signature: /s/
Richard F. Rutkowski   Date: May 15, 2014

 

 

 

 

 

